Contact: Media Relations Investor Relations Jeanmarie McFadden William Pike 212-762-6901 212-761-0008 Morgan Stanley Reports First Quarter Results Net Revenues of $8.3 Billion Quarterly EPS of $1.45 and Annualized ROE of 20% Strong Trading Results with Record Revenues in Equities NEW YORK, March 19, 2008 – Morgan Stanley (NYSE: MS) today reported income from continuing operations for the first quarter ended February 29, 2008 of $1,551 million, or $1.45 per diluted share, compared with $2,314 million, or $2.17 per diluted share, in the first quarter of last year.Net revenues were $8.3 billion, 17 percent below last year’s first quarter.Non-interest expenses of $6.1 billion, including severance expense of approximately $161 million related to staff reductions, decreased 7 percent from a year ago.(1)The annualized return on average common equity from continuing operations was 19.7 percent in the current quarter, compared with 30.9 percent in the prior year. Net income for the quarter was $1,551 million, or $1.45 per diluted share, compared with net income of $2,672 million, or $2.51 per diluted share, in the first quarter of 2007.Net income for the first quarter of 2007 includes the results of Discover Financial Services and Quilter Holdings Ltd which are reported in discontinued operations.The annualized return on average common equity was 19.7 percent, compared with 29.9 percent a year ago. Business
